DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In re Claims 1 and 19, Applicant’s arguments have been fully considered and are persuasive.  The Examiner agrees that Lanclos as modified by Bacon fails to teach that the pass through switch includes two enhancement mode transistors as claimed.  The rejection of claims 1-13, 19, and 20 has been withdrawn and after further search and consideration are considered allowed.
In re Claim 14, have been fully considered but they are not persuasive.  Lanclos teaches providing a test current at a level of 20 mA.  Though Lanclos may have means to regulate the current to this value, one skilled in the art would appreciate that adding the current limiting protection as taught by Bacon would be beneficial to insure that a current large enough to ignite the detonators is not presented.  
Additionally, Bacon teaches that the MOV 34 limits a voltage across the two depletion mode transistors and resistor to a predetermined value to protect said components (col 4 lines 8-17).  The predetermined value at which the MOV activates is considered to be a result effective variable since it determines how In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
While the applicant argues that there are infinite possible combinations of currents and voltages, it should be noted that every component has its own individual rating and setting the predetermined voltage value to one which address the particular ratings of the specific components chosen (e.g. 35V or less) is considered routine in the art.
Additionally, objections to the drawings and specification remain in light of the recent amendments made.
The previous claim objections are withdrawn due to the amendments made.
The previous rejection has been modified to address the amendments made.
Drawings
The Examiner appreciates the Applicant properly addressing the previously indicated issues of Figure 6 with the submission of the most recent drawing.  However, the Examiner has noticed that with the most recent Figure 6 the body 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In the recent amendment to paragraph 35, in the penultimate line the recently amended limitation “drain S1” should be amended to --drain D1--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos (2012/0199031) in view of Bacon (5,418,450).
In re Claim 1, Lanclos teaches wireline release tool for downhole intervention (50), the tool as seen in Figure 3 comprising: a housing (82) having an 
Lanclos further teaches that small test currents of 20 mA are sent through the wireline release tool via lines 84 and 74 and closed pass through switch 88 so that a connected meter 96 can monitor continuity of each detonator via respective resistor 94 by sensing current (paragraphs 24-25).  Lanclos also teaches that the test current is intended to be low enough to prevent activation of the detonators is output via a controller 98 and power source 99 (paragraphs 25 and 28).
Lanclos does not teach a current limiter or pass through switch as claimed.
Bacon teaches a circuit for limiting current (24 26, 34, and 36) between a measurement instrument 14 and a device to be measured at terminals 10 and 12 to limit the current between the device to be measured and instrument to a specific value (col 2 lines 48-62 and col 3 line 35 - col 4 line 18).  Bacon teaches that the circuit includes an MOV (34) connected in parallel with a current limiter device consisting of two depletion mode transistors (28 and 30) and a resistor 32 (col 3 lines 47-55).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the circuit for limiting current (and included current limiter device) of Bacon in parallel with the pass through switch 88 of Lanclos in order to insure that no current above a threshold 
Bacon teaches that the MOV 34 limits a voltage across the two depletion mode transistors and resistor to a predetermined value to protect said components (col 4 lines 8-17).  The predetermined value at which the MOV activates is considered to be a result effective variable since it determines how much voltage is presented across the aforementioned components and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set said predetermined value to a value (e.g. 35V or less) that would prevent the rated voltage of said components from being exceeded and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
In re Claim 15, resistor 32 is considered the only resistor.
In re Claim 16, the current limiter device is considered to comprise only 28, 30, and 32.
In re Claim 17, Bacon teaches as seen in Figure 1 that a drain of the first transistor 28 is connected to the electrical input, a source of the first transistor is connected to a first side of the resistor 32, and a gate of the first transistor is connected to a second side of the resistor 32.
In re Claim 18, Bacon teaches as seen Figure 1 that a drain of the second transistor 30 is connected to ground (via resistor 94 of Lanclos upon modification), a source of the second transistor 30 is connected to the second side of the resistor 32, and a gate of the second transistor 30 is connected to the first side of the resistor 32.
Allowable Subject Matter
Claims 1-13, 19, and 20 are allowed as discussed above in the response to the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        9/6/21